ORDER
PER CURIAM.
Movant, Kathen Roy Wynne, appeals from the denial of his Rule 24.036 motion without an evidentiary hearing. The judgment of conviction sought to be vacated was for stealing property of a value of $150.00 or more for which movant was sentenced, as a prior and persistent offender, to imprisonment for twelve years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).